Citation Nr: 0502869	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  97-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bronchitis has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for lymphangitis of the left leg has been 
received.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 determination that 
denied the benefits sought from the New York, New York, RO.  
A notice of disagreement was received in October 1996.  A 
statement of the case was issued in April 1997.  A 
substantive appeal was received from the veteran in May 1997.  


FINDING OF FACT

On November 17, 2004, prior to the promulgation of a decision 
in the appeal, the VA received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204.

Within a June 2004 rating action, the veteran was granted 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  The 
veteran did not appeal this rating action.     

A hearing before the Board was scheduled for January 21, 
2005, regarding the veteran's remaining claims.  On November 
17, 2004, prior to the promulgation of a decision in the 
appeal, the RO received the following written statement, in 
pertinent part:

I am requesting that my claim appeals be 
closed.  My case has been settled to my 
satisfaction

The Board received this communication in January 2005.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  There is no other issue before the Board at 
this time.   Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


